Citation Nr: 1437710	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post lumbar decompression at L5-S1 with residual of degenerative joint disease of L5-S1 and intervertebral disc syndrome of the lumbar spine involving the right sciatic nerve.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO.

The issues of service connection for a left shoulder disability and depression, claimed as secondary to service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran's Virtual VA folder has been reviewed in conjunction with this appeal.

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Since the issuance of the September 2009 Statement of the Case in this matter, in December 2011, the Board received additional evidence from the Veteran.  The Board received this evidence within 90 days of having notified the Veteran that his appeal was being certified to the Board.  See 38 C.F.R. § 20.1304(a).  

The evidence consists of the Veteran's report of a worsening back injury associated with left shoulder problems.  It also consists of VA outpatient records showing treatment in 2011 for left shoulder and low back pain complaints.  This evidence is pertinent to the issue presently before the Board.  

The applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the Agency or Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (c) (2013).  

In this case, the additional evidence was not accompanied by a written waiver of review.  Accordingly, this matter must be remanded so that the AOJ can review the additional evidence in the first instance.  Id.

In addition, the record shows that the Veteran was last evaluated by VA for his service-connected back disability in June 2009.  Thus, in view of the fact that it has been several years since this examination and the Veteran's assertions of a worsening back condition, he should be afforded a new VA examination that includes both the orthopedic and neurologic manifestations of the disability.  38 U.S.C.A. § 5103A(d).  

Lastly, any pertinent VA treatment records that are outstanding should be obtained and associated with the record.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action on order to obtain copies of any outstanding VA treatment records referable to the service-connected back disability.

2.  The AOJ should have the Veteran scheduled for a VA examination in order to determine the current severity of his service-connected lumbar spine disability and any associated neurologic impairment.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the spine.

(b) Whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

(c) Report all neurologic impairment resulting from the service-connected lumbar spine disability. 

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

If there is complete paralysis of the sciatic nerve, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiners should so report. 

The examiner must provide rationale for his or her opinions that takes into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case a afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



